DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 15, US 20110214873 fails to reasonably teach or suggest that an engagement portion of the centralizer fin comprises an elastomer material that engages an internal surface of the downhole tool.  At the very least, this is because ‘873 is a milling/drilling tool and the fins are used for cleaning metal debris from the casing.  If there were elastomeric components on the centralizer fins, then they would be destroyed almost immediately in that environment/usage.  With respect to independent claim 8, the drill collar 20 in ‘873 is attached above the centralizer.  Thus, it is not reasonably taught or suggested that the centralizer is positioned within said collar so that the engagement portion engages the internal surface of the collar.  The other cited prior art of record, whether considered alone or in combination, also fails to teach or reasonably suggest these new claim limitations.  After further consideration of the cited prior art, and an updated search, the subject matter as particularly claimed is deemed to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674